     Case 3:20-cv-00364-MMD-CLB Document 5 Filed 07/16/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     DELJUAN MARKE GOODLOW,                            Case No. 3:20-cv-00364-MMD-CLB

7                                  Petitioner,                        ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                             Respondents.

11

12          This action is a petition for writ of habeas corpus by Deljuan Marke Goodlow, an

13   individual incarcerated at Nevada’s Warm Springs Correctional Center. The Court

14   received Goodlow’s habeas petition (ECF No. 1-1), along with an application to proceed

15   in forma pauperis (ECF No. 1) and a motion for appointment of counsel (ECF No. 1-2) on

16   June 17, 2020. In an order entered on July 2, 2020, the Court denied Goodlow’s

17   application to proceed in forma pauperis and ordered Goodlow to pay the filing fee. (ECF

18   No. 3.) Goodlow paid the filing fee on July 15, 2020. (ECF No. 4.)

19          Therefore, the Court has examined Goodlow’s habeas petition pursuant to Rule 4

20   of the Rules Governing Section 2254 Cases in the United States District Courts. The Court

21   will direct the Clerk of the Court to serve the petition upon Respondents.

22          Goodlow filed, with his petition, a motion for appointment of counsel. (ECF No. 1-

23   2.) “Indigent state prisoners applying for habeas corpus relief are not entitled to appointed

24   counsel unless the circumstances of a particular case indicate that appointed counsel is

25   necessary to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191, 1196 (9th

26   Cir. 1986) (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam). The

27   court may, however, appoint counsel “if the interests of justice so require.” See 18 U.S.C.

28   § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases; Chaney, 801 F.2d at 1196.
     Case 3:20-cv-00364-MMD-CLB Document 5 Filed 07/16/20 Page 2 of 3


1    The Court determines that, in the interests of justice, appointment of counsel is warranted

2    in this case.

3            It is therefore ordered that the Clerk of the Court is directed to separately file the

4    petition for writ of habeas corpus (ECF No. 1-1), and the motion for appointment of counsel

5    (ECF No. 1-2).

6            It is further ordered that the Clerk of the Court is directed to add Aaron D. Ford,

7    Attorney General of the State of Nevada, as counsel for Respondents.

8            It is further ordered that the Clerk of the Court is directed to electronically serve

9    upon Respondents a copy of the petition for writ of habeas corpus and a copy of this order.

10           It is further ordered that Respondents will have 20 days from the date of this order

11   to appear in this action. Respondents will not be required to respond to the habeas petition

12   at this time.

13           It is further ordered that Petitioner’s motion for appointment of counsel (ECF No. 1-

14   2) is granted. The Federal Public Defender for the District of Nevada (FPD) is appointed

15   to represent Petitioner. If the FPD is unable to represent Petitioner due to a conflict of

16   interest or other reason, then alternate counsel will be appointed. In either case, counsel

17   will represent Petitioner in all federal-court proceedings relating to this matter, unless

18   allowed to withdraw.

19           It is further ordered that the Clerk of the Court is directed to electronically serve

20   upon the FPD a copy of this order, together with a copy of the petition for writ of habeas

21   corpus (ECF No. 1-1).

22           It is further ordered that the FPD will have 20 days from the date of this order to file

23   a notice of appearance, or to notify the Court of its inability to represent Petitioner in this

24   case.

25   ///

26   ///

27   ///

28   ///

                                                    2
     Case 3:20-cv-00364-MMD-CLB Document 5 Filed 07/16/20 Page 3 of 3


1          It is further ordered that the Court will establish a schedule for further proceedings

2    in this action after counsel appears for Petitioner and Respondents.

3          DATED THIS 16th day of July 2020.

4

5
                                              MIRANDA M. DU
6                                             CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
